815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David W. BURKS, Plaintiff-Appellant,v.HOLIDAY CORPORATION, et al.  Defendants-Appellees.
No. 86-5439.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1987.

Before LIVELY, Chief Judge;  JONES and GUY, Circuit Judges.
PER CURIAM.


1
This pro se plaintiff appeals the district court's dismissal of his action for damages against his former employer.  The plaintiff was discharged for "unauthorized use of confidential and personal records and information" owned by his employer.  The plaintiff claims that he was fired for reporting to the Internal Revenue Service what he considered to be violations of the tax laws consisting of failure by customers of his employer to report prizes and awards as taxable income.  The plaintiff sued under an undefined protection of "whistle blowers" under the Constitution of the United States.  He also relied on several federal statutes.


2
The district court found that the Constitution, except for the Thirteenth Amendment, addresses governmental action, not private action and that there is no general constitutional right for a person claiming to be a whistle blower to recover damages from his private employer.


3
On appeal the plaintiff again argues that he has a consitutional right to report violations of federal law, that he has a private cause of action against his employer under enumerated federal statutes and that his complaint stated a claim for relief under 42 U.S.C. Sec. 1985(3).


4
We have examined each of plaintiff's arguments as set forth in his brief, oral argument having been waived, and conclude that none of them requires reversal.


5
The judgment of the district court is affirmed for the reasons set forth in the Order of Dismissal entered by United States District Judge Julia Smith Gibbons, dated February 26, 1986.